Citation Nr: 1507461	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-06 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right inguinal hernia.

2.  Entitlement to service connection for residuals of a right inguinal hernia.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to residuals of a right inguinal hernia.

4.  Entitlement to service connection for chronic bladder infections, to include as secondary to residuals of a right inguinal hernia.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as due to a right inguinal herniorrhaphy.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing, a transcript of which has been associated with the claims file.

Throughout the pendency of the appeal, the RO developed and adjudicated the Veteran's claims under the theory of direct service connection.  However, in numerous statements, the Veteran asserted that his hernia residuals, diabetes mellitus, and chronic bladder infections were the result of VA treatment pursuant to 38 U.S.C.A. § 1151.  See August 2010 Statement in Support of Claim; August 2014 Hearing Transcript.  In Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for Veterans Claims (the Court) held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain a benefit sought for the same disability.  As noted above, the Veteran has asserted a possible causative relationship between VA health care and the disabilities at issue on appeal.  As such, the Veteran's claims have been expanded to include the theory of compensation under 38 U.S.C.A. § 1151, and the issues are as stated on the title page.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).

Subsequent to certification of the appeal to the Board, additional evidence was associated with the record.  Specifically, the Veteran submitted additional treatment records and a statement in support of his claim directly to the Board.  The Veteran filed his substantive appeal in March 2013.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim in Virtual VA, which includes documents relevant to the issue on appeal.  Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.
 
The issues of entitlement to service connection for residuals of a right inguinal hernia, entitlement to service connection for diabetes mellitus, entitlement to service connection for chronic bladder infections, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 1986 rating decision, the RO denied entitlement to service connection for residuals of a right inguinal hernia.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's April 1986 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for residuals of a right inguinal hernia and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of a right inguinal hernia.  


CONCLUSIONS OF LAW

1.  The April 1986 rating decision is final as to the claim of entitlement to service connection for residuals of a right inguinal hernia.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a right inguinal hernia.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a right inguinal hernia is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran's claim of entitlement to service connection for residuals of a right inguinal hernia was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran's claim of entitlement to service connection for residuals of a right inguinal hernia was initially denied in an April 1986 rating decision on the basis that the evidence failed to show that the right inguinal hernia was incurred in or aggravated by active duty.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The April 1986 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the April 1986 rating decision included the Veteran's service treatment records from May 1971 to February 1974, VA treatment records showing treatment for a right inguinal hernia from June 1982 to August 1982, and a March 1986 VA examination report.  The RO concluded that the evidence failed to show complaints or treatment related to a right inguinal hernia in service.  Thus, the claim for service connection was denied.

In June 2010, the Veteran requested that his claim for entitlement to service connection for residuals of a right inguinal hernia be reopened.  Relevant additional evidence received since the RO's April 1986 rating decision includes the Veteran's hearing testimony and lay statements that he experienced hernia symptoms in service and post-service until his hernia repair in June 1982, additional VA treatment records detailing treatment for a right inguinal hernia and residuals of a right inguinal hernia repair, and private treatment records.  

This evidence was not previously on file at the time of the Board's April 1986 decision and, as such, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of in-service incurrence or onset of a right inguinal hernia, which is the reason that the claim was previously denied.   Specifically, the newly received evidence consists of the Veteran's lay statements suggesting he experienced and was treated for a hernia in service, as well as lay statements indicating that he experienced symptoms of a hernia post-service.  Additionally, the newly received VA treatment records show that the Veteran reported to his doctors in 1982 that he had experienced a recurring hernia since 1972.  These statements are presumed credible for the purposes of evaluating the Veteran's request to reopen his claim of entitlement to service connection for residuals of a right inguinal hernia.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a right inguinal hernia and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Moreover, when viewed as a whole, the evidence contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's hernia disorder.  Accordingly, the claim of entitlement to service connection for residuals of a right inguinal hernia is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for residuals of a right inguinal hernia is reopened, and the appeal is granted to this extent.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.  

Direct/Secondary Service Connection

The Veteran contends that his right inguinal hernia manifested in service and that his hernia continued after discharge, until his herniorrhaphy in June 1982.  

Service treatment records are silent for complaints or treatment related to a hernia.  A June 1982 VA treatment record shows that the Veteran reported a right inguinal hernia "that has been a noticeable problem for the past 10 yrs."  Thereafter, the Veteran underwent a right inguinal herniorrhaphy in June 1982.  Subsequent VA and private treatment records show that the Veteran complained of recurring pain at this site of his hernia repair.  

At the August 2014 hearing, the Veteran testified that he first started experiencing a hernia in 1971 when he would get too "physical."  He reported that he tried not to complain about the hernia because he was fearful of getting kicked out of the military.  He indicated that he treated the pain with aspirin and a warm compress.  The Veteran also testified that after service, his hernia would reappear whenever he did anything very physical, such as lifting weights, and he would have to push the hernia back in.  

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Board finds that a remand is required to provide the Veteran with a VA examination as to the nature and etiology of his right inguinal hernia and its residuals.  The Veteran testified that he first had a hernia during active service.  While his available service treatment records are negative for reports of, or treatment for, a hernia in service, the Veteran testified that he self-treated with aspirin and warm compresses.  The Board notes that the Veteran is competent to report symptoms of a hernia, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, post-service VA treatment records show that the Veteran reported having a hernia since 1972, and the Veteran competently and credibly testified that he had a recurring hernia after service discharge.  See Hearing Transcript.  As such, because there is an indication that a hernia was possibly present during his active duty, coupled with medical evidence indicating treatment for residuals of a hernia repair, a VA examination with a medical opinion should be obtained. 

The Veteran also contends that his diabetes mellitus and chronic bladder infections are secondary to his inguinal hernia residuals.  See August 2014 Hearing Transcript; August 2010 Statement in Support of Claim.  As service connection for diabetes mellitus and chronic bladder infections is contingent upon establishing service connection for residuals of a right inguinal hernia, the issues are inextricably intertwined.  Accordingly, the Board defers disposition of this issue pending the outcome of the inguinal hernia claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Additionally, secondary service connection notice must be provided to the Veteran.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. §§ 3.159(b), 3.310 (2014).

Compensation Pursuant to 38 U.S.C.A. § 1151

As noted in the introduction, the Veteran's claims have been expanded to include entitlement to compensation under 38 U.S.C.A. § 1151.  The Veteran contends that his recurring hernia, diabetes mellitus, and chronic bladder infections are the result of complications during a right inguinal hernia repair performed at the Birmingham VAMC in June 1982.  See August 2010 Statement in Support of Claim; August 2014 Hearing Transcript.   The Veteran has not been notified of the criteria necessary to substantiate such claims.  On remand, the Veteran should be provided with this notice.

VA treatment records show that the Veteran underwent a right inguinal herniorrhaphy in June 1982.  A hospital summary dated in June 1982 indicates that the Veteran's "operation was complicated by inadvertent injury to the bladder which was recognized and repaired at the time of surgery."  The report also states that "[i]t should be recognized that this patient has a higher than usual risk of recurrence of his inguinal hernia."  Thereafter, VA and private treatment records show that the Veteran regularly complained of pain at the site of his hernia repair and that he was treated for recurrent urinary tract infections and urinary frequency.  In a September 2014 record, the Veteran's private physician, Dr. E.M. indicated that the Veteran "sustained bladder trauma in an operation at VAH in 1982.  It is conceivable therefore that his recent bouts with urinary tract infections and symptoms are related to the said injury."   

In light of the Veteran's contentions and the medical evidence of record, the Board finds it necessary to remand this matter to schedule the Veteran for a VA examination and medical opinion to address whether he has any additional disability as a result of the June 1982 surgical treatment by VA and, if so, whether any additional disability was the result of some instance of fault on the part of VA or was due to an event not reasonably foreseeable.  

Outstanding Treatment Records

Lastly, remand is required to obtain outstanding VA and private treatment records.  In the January 2013 statement of the case, the RO indicated that no VA treatment records from the Birmingham VAMC were located.  However, subsequent to the August 2014 hearing, the Veteran submitted copies of additional VA treatment records dated from May 1982 to May 1993.  Of note, this evidence includes additional records from the Veteran's June 1982 hernia repair.  This evidence suggests that all available treatment records may not be associated with the claims file.  Upon remand, the AOJ should obtain all outstanding VA treatment records from 1982 to the present documenting treatment for the disabilities at issue, including all records from the Veteran's June 1982 hernia surgery.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Finally, in his March 2013 VA Form 9, the Veteran indicated that he was diagnosed with a severe bladder infection and hospitalized with kidney damage in March 2012.  The Veteran also provided the name and address of the hospital.  There is no indication from the claims file that the RO attempted to obtain those treatment records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Because it appears that there may be outstanding private medical records containing information pertinent to this claim, those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice informing him of the evidence and information necessary to substantiate his claim of entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151.  

Additionally, provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310, for his claims for service connection for diabetes mellitus and chronic bladder infections.

2. Obtain VA treatment records from the Birmingham VAMC dating from 1982 to the present that are not already contained in the claims file, to particularly include all records related to the June 1982 right inguinal herniorrhaphy including the Informed Consent forms for the anesthesia procedure and the herniorrhaphy procedure and any such forms that may be contained in Vista Imaging.  All attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers who have treated him for hernia residuals, diabetes mellitus, and chronic bladder infections.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  Specifically request that the Veteran furnish appropriate authorization to obtain all of his outstanding records from Dr. E.M. and records from Princeton Hospital identified in the March 2013 VA Form 9.  All attempts to locate these records must be documented in the claims folder.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

4. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination(s) to determine the nature and, if feasible, etiology of his hernia residuals, as well as whether he has any additional disabilities as a result of the VA surgical treatment at the Birmingham VAMC in June 1982.  All indicated tests and studies are to be performed.  The entire claims folder and a copy of this Remand must be made available to the examiner(s) for review, including Dr. E.M.'s September 2014 treatment record and the records from the June 1982 hernia repair surgery, and the examiner(s) shall indicate in the addendum report that the claims file was reviewed.  

The examiner(s) should provide a response to each of the following:  

a. Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's right inguinal hernia had its onset in service or is otherwise related to service?  In other words, given the nature of inguinal hernias and the presentation of the Veteran's inguinal hernia in 1982, the examiner must indicate the likelihood the inguinal hernia had its onset in service.   

b. Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has any additional disability (to include, but not limited to, residuals of a right inguinal hernia, diabetes mellitus, or chronic bladder infections) resulting from the June 1982 VA right inguinal herniorrhaphy?

The examiner is asked to comment on the September 2014 treatment note of Dr. E.M. indicating that it is conceivable that the Veteran's chronic urinary tract infections are related to the June 1982 surgery.

c. If there is an additional disability(ies), is it at least as likely as not (i.e., a probability of 50 percent or greater) that it was caused by carelessness, negligence, lack of proper skill, or similar instance of fault on part of VA in furnishing the June 1982 surgery?  In other words, did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider? 

The examiner is asked to comment on the treatment records indicating an inadvertent injury to the bladder during the June 1982 surgery.

d. If VA exercised the degree of care that would be expected of a reasonable health-care provider in providing the June 1982 surgery, was the additional disability due to an event not reasonably foreseeable? 

An event is not reasonably foreseeable, when a reasonable health-care provider would not have considered the results to be an ordinary risk of the treatment provided.  In determining foreseeability, was the event the type of risk that a reasonable health-care provider would have disclosed in connection with obtaining informed consent?

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


